EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Ross on 6/22/2021.
The application has been amended as follows: 
Claim 1.  A lithium-ion electrochemical cell consisting of:
(a)    a first electrode;
(b)    a second electrode comprising elemental silicon;
(c)    a microporous separator membrane between the first electrode and second electrode; and
(d)    an electrolyte in contact with the electrodes and the membrane; the electrolyte consisting of a lithium salt at a concentration in the range of about 0.1 M to about 5 M, and an additional metal salt at a concentration in the range of about 0.001 to about 5 M, and fluoroethylene carbonate as an additive, which are dissolved in an a non-aqueous organic solvent;
wherein;
the non-aqueous organic solvent is one or more material selected from the group consisting of an ether, a linear carbonate, a cyclic carbonate, an ester, a nitrile, a sulfoxide, a sulfone. a fluoro-substituted linear dialkyl carbonate, a fluoro-substituted cyclic alkylene carbonate, a fluoro-substituted sulfolane, and a fluoro-substituted sulfone;
the additional metal salt consists of a metal cation and one or more anion selected from the group consisting of: bis(trifluoromethanesulfonyl )imidate (TFSI), 2-trifluoromethyl-4.5-dicyanoimidazolate (TDI-), 4,5-dicyano-l ,2.3-triazolate (DCTA-), trifluoromethanesulfonate (Tf-), perchlorate (ClO4-), bis(oxalato)borate (BOB-). difluoro(oxalato)borate (DFOB-), tetrafluoroborate (BFF). 6-). thiocyanate (SCN-), bis(fluorosulfonyl)imidate (FSI-), bis(pentafluoroethylsulfonyl)imidate (BETI), tetracyanoborate (B(CN)4-), hexafluoroarsenate (AsF6-), nitrate, triflate (OTf-). dicvanamide [N(CN)2-]. methylsulfate (MeSO4-), dimethylphosphate (Me2SO4-), acetate (MeCO2-), chloride (Cl-), bromide (Br-), iodide (I-), tetrakis(3,5-bis(trifluoromethyl)phenyl)borate (BArF-), carba-closo-dodecaborate (CB11YX12-), and a substituted carba-closo-dodecaborate of formula CB11YX11, wherein X and Y are selected from halogen and hydrogen;
the lithium salt is one or more salts selected from the group consisting of lithium bisftrifluoromethanesulfonyl )imidate (Li TFSI). lithium 2-trifluoromethvl-4.5-dicvanoimidazolate (LiTDI), lithium 4,5-dicyano- 1,2,3-triazolate (LiTDI), lithium trifluoromethanesulfonate (LiTf), lithium perchlorate (LiClO4), lithium bis(oxalato)borate (LiBOB), lithium difluoro(oxalato)borate, (LiDFOB). lithium tetrafluoroborate (LiBFA lithium hexafluorophosphate (LiPF6), lithium thiocyanate (LiSCN) lithium bistfluorosulfonyl)imidate (LIFSI), lithium bistpentafluoroethylsulfonyl )imidate (LBETI), lithium tetracyanoborate (LiB(CN)4), lithium hexafluroroarsenate (Li AsF6) and lithium nitrate; and
the first electrode comprises metallic lithium or a cathode active material capable of donating and accepting lithium ions to and from the second electrode during electrochemical cycling; the additional metal salt is selected from the group consisting of a magnesium salt, an aluminum salt, a calcium salt, a zinc salt, a salt comprising another metal cation that can form a Zintl phase with Li and Si, and a combination of two or more such salts; with the proviso that the selected additional metal salt does not react with the cathode active material, when present in the first electrode, 
wherein the fluoroethylene carbonate is present in the electrolyte at a concentration in the range of about 0.001 to about 12 M.
Claim 15.  (Cancelled)
Claim 16.  An electrolyte for a lithium-ion electrochemical cell with a silicon anode; the electrolyte comprising consisting of:
fluoroethylene carbonate as an additive, both of which are dissolved in a non-aqueous organic solvent; wherein;
the non-aqueous organic solvent is one or more material selected from the group consisting of an ether, a linear carbonate, a cyclic carbonate, an ester, a nitrile, a sulfoxide, a sulfone. a fluoro-substituted linear dialkyl carbonate, a fluoro-substituted cyclic alkylene carbonate, a fluoro-substituted sulfolane, and a fluoro-substituted sulfone;
the additional metal salt consists of a metal cation and one or more anion selected from the group consisting of: bis(trifluoromethanesulfonyl )imidate (TFSI), 2-trifluoromethyl-4.5-dicyanoimidazolate (TDI-), 4,5-dicyano-l ,2.3-triazolate (DCTA-), trifluoromethanesulfonate (Tf-), perchlorate (ClO4-), bis(oxalato)borate (BOB-). difluoro(oxalato)borate (DFOB-), tetrafluoroborate (BFF). hexafluorophosphate (PF6-). thiocyanate (SCN-), bis(fluorosulfonyl)imidate (FSI-), bis(pentafluoroethylsulfonyl)imidate (BETI), tetracyanoborate (B(CN)4-), hexafluoroarsenate (AsF6-), nitrate, triflate (OTf-). dicvanamide [N(CN)2-]. methylsulfate (MeSO4-), dimethylphosphate (Me2SO4-), acetate (MeCO2-), chloride (Cl-), bromide (Br-), iodide (I-), tetrakis(3,5-bis(trifluoromethyl)phenyl)borate (BArF-), carba-closo-dodecaborate (CB11YX12-), and a substituted carba-closo-dodecaborate of formula CB11YX11, wherein X and Y are selected from halogen and hydrogen;
the lithium salt is one or more salts selected from the group consisting of lithium bisftrifluoromethanesulfonyl )imidate (Li TFSI). lithium 2-trifluoromethvl-4.5-dicvanoimidazolate (LiTDI), lithium 4,5-dicyano- 1,2,3-triazolate (LiTDI), lithium trifluoromethanesulfonate (LiTf), lithium perchlorate (LiClO4), lithium bis(oxalato)borate (LiBOB), lithium difluoro(oxalato)borate, (LiDFOB). lithium tetrafluoroborate (LiBFA lithium hexafluorophosphate (LiPF6), lithium thiocyanate (LiSCN) lithium 4), lithium hexafluroroarsenate (Li AsF6) and lithium nitrate; and
the additional metal salt is selected from the group consisting of a magnesium salt, an aluminum salt, a calcium salt, a zinc salt, a salt comprising another metal cation that can form a Zintl phase with Li and Si, and a combination of two or more such salts, 
wherein the fluoroethylene carbonate is present in the electrolyte at a concentration in the range of about 0.001 to about 12 M.
Claim 23.  (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts include Lee, US 20160087306, and Teran, US 20160226104, as cited on the record.  Lee was relying on to teach an electrolyte having a non-aqueous organic solvent, an additional metal salt and a lithium salt as claimed.  Teran was relied on to disclose fluoroethylene carbonate in the claimed amount.  However, the prior arts either alone or in combination does not anticipate or render obvious the claim as a whole having the amended limitations above as indicated on the previous office action and remarks.  For the reasons above, Claims 1, 3, 5-7, 9-14, 16, 18, 20, 22, and 24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723